DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.

Response to Arguments
Applicant’s arguments in combination with amendments, see claims and remarks, filed 02/28/2022, with respect to claim rejection 112(a) have been fully considered and are persuasive.  The 35 USC 112(a) rejection of claims 1-17 has been withdrawn. 
Applicant’s arguments in combination with amendments, see claims and remarks, filed 02/28/2022, with respect to claim rejection 103 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-17 has been withdrawn. 

 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the independent claims 1 and 14 include limitations directed towards a catheter pump having a rotor disposed in a chamber and filled with a gas that partially surrounds a shaft-driving portion which is configured to impart rotation to the working element through the shaft assembly, whereby no liquid is present in the chamber and wherein the gas reduces thermal energy. Claim 1 further includes limitations toward a fluid pathway and a bypass pathway to convey and direct fluid. Wherein the fluid pathway and the bypass pathway are fluidly sealed from the chamber at least by the gas to prevent fluid from entering the chamber.
The reference of Tanner et al. (20160213827) and Donovan (4105016) are considered to be among the closest references with regard to the current claims. However, neither Tanner et al. nor Donovan discloses, teaches, or suggest having a thermal cooling and to provide operating as a seal to impede fluid from the fluid pathway and a bypass pathway to enter the chamber. Therefore, claims 1 and 14 are considered to include allowable subject matter. Dependent claims 2-13 and 15-17 are allowed for depending on allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792